DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the core rod and buffer sleeve of claim 8 and claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public 			use, on sale, or otherwise available to the public before the effective filing date of the 			claimed invention.

	Claims 1-5, 9-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuhiko et al. (JP 2008094544 A).
	Regarding claim 1, Kazuhiko et al. disclose:
A remote triggering device for an overspeed governor assembly having an overspeed protection switch, comprising: 
	an actuator seat (cam 4, figure 13) mounted on a fixed bracket (base 2, figure 13) and rotatable between a first position (figure 13) and a second position (figure 15); 
	an actuator (lever 3, figure 13) disposed on the actuator seat (4) and having an action end (end portion 31, figure 13) movable between a retracted position (retracted position shown in figure 14, with 31 retracted from governor sheave 11 as seen in figure 2) and an extended position (extended position shown in figure 13, with 31 extended toward governor sheave 11 as seen in figure 2) and 
	a reset lever (concentric circle portion 41, figure 13) extending from the actuator seat (4); 	wherein in a case that a centrifugal mechanism (weight 14, seen in figure 2) of the overspeed governor assembly (governor assembly 10, figure 2) rotates in a first direction (counter-clockwise) corresponding to ascending of an elevator car (104, figure 1), when the action end (31) of the actuator moves to the extended position, the centrifugal mechanism of the overspeed governor assembly contacts the action end of the actuator and drives the actuator seat to rotate from the first position (figure 13) toward the second position (figure 15), and the reset lever (41) rotates with the actuator 
	Regarding claim 2, Kazuhiko et al. further disclose:
wherein in a case that the centrifugal mechanism (14) of the overspeed governor assembly (10) rotates in a second direction (clockwise) corresponding to descending of the elevator car (104), when the action end (31) of the actuator is in the extended position, the actuator seat is in the first position, and the action end of the actuator acts on the centrifugal mechanism, thereby triggering the overspeed governor assembly (see paragraph [0019] of the machine translation, “the limit switch operating mechanism 1 operates equally when the riding rod 104 is raised or lowered.”).  
	Regarding claim 3, Kazuhiko et al. further disclose:
wherein the actuator seat (4) is provided with a return spring (spring 73, figure 13) so that the actuator seat tends to return to the first position.
	Regarding claim 4, Kazuhiko et al. further disclose:
wherein the actuator seat (4) has a front end (front end A, image 1, below) and a rear end (rear end B, image 1, below), and the rear end of the actuator seat has an opening (around rotation center 40, figure 13) to be mounted to a support pin (rotation center 40 fixes cam 4 to base 2) on the fixed bracket.  
	Regarding claim 5, Kazuhiko et al. further disclose:
wherein the reset lever (concentric circle portion 41) is fixedly connected to the front end (front end A) of the actuator seat.


    PNG
    media_image1.png
    351
    235
    media_image1.png
    Greyscale

Image 1, figure 13 of JP 2008094544 A, annotated by Examiner

	Regarding claim 9, Kazuhiko et al. disclose:
An overspeed governor assembly (governor assembly 10, figure 2), comprising: 
	a fixed bracket (frame 16, figure 2); 
	a sheave (governor sheave 11, figure 2) mounted on the fixed bracket; 
	a centrifugal mechanism (weights 14, figure 2) mounted on the sheave and rotating with the sheave; 
	an overspeed protection switch (limit switch 5, figure 13) on a radially outer side of the centrifugal mechanism (see figure 2); and 
	a remote triggering device (lever 3, cam 4, end portion 31, concentric circle portion 41, recess 42, figure 13) on the radially outer side of the centrifugal mechanism (14) and adjacent to the overspeed protection switch (5), the remote triggering device comprising: 

	an actuator (lever 3, figure 13) disposed on the actuator seat (4) and having an action end (end portion 31, figure 13) movable between a retracted position (figure 15) and an extended 	position (figure 13); and 
	a reset lever (concentric circle portion 41, figure 13) extending from the actuator seat (4); 		wherein in a case that the centrifugal mechanism (4) of the overspeed governor assembly rotates in a first direction (counter-clockwise) corresponding to ascending of an elevator car (104, figure 1), when the action end (31) of the actuator moves to the extended position (figure 13), the centrifugal mechanism of the overspeed governor assembly (10) contacts the action end of the actuator (3) and drives the actuator seat (4) to rotate from the first position (figure 13) to the second position (figure 15), and the reset lever (41) rotates with the actuator seat, and wherein in the second position (figure 15) the reset lever (41) contacts the overspeed protection switch (5) so that the overspeed protection switch is returned to an untriggered position (see paragraph [0032] of the attached machine translation, “By forming the return surface 45 in this way, as shown in FIG. 15, the pin 71 contacts the return surface 45 with a sufficient angle to urge the cam 4 to return to the standby state.”).
	Regarding claim 10, Kazuhiko et al. further disclose:
wherein in a case that the centrifugal mechanism of the overspeed governor assembly rotates in a second direction (clockwise) corresponding to descending of the elevator car (104), when the action end (31) of the actuator (3) is in the extended position (figure 13), the actuator seat is in the first position, and the action end of the actuator acts on the centrifugal mechanism (14), thereby triggering the overspeed governor assembly.  
	Regarding claim 11, Kazuhiko et al. disclose:

	Regarding claim 12, Kazuhiko et al. further disclose:
wherein the actuator seat (4) has a front end (front end A, image 1, below) and a rear end (rear end B, image 1, below), and the rear end of the actuator seat has an opening (around rotation center 40, figure 13) to be mounted to a support pin (rotation center 40 fixes cam 4 to base 2) on the fixed bracket.  
	Regarding claim 13, Kazuhiko et al. further disclose:
wherein the reset lever (concentric circle portion 41) is fixedly connected to the front end (front end A) of the actuator seat.
	Regarding claim 20, Kazuhiko et al. further disclose:
An elevator system (figure 1), comprising the overspeed governor assembly according to claim 9.

Allowable Subject Matter 
	Claims 6-8, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The prior art of record does not teach or render obvious all the limitations of claims 6-8. Regarding claims 6 and 14, the structural details of the actuator seat having the actuator fixed to a middle portion wherein the middle portion has an opening to allow the action end of the actuator to pass through is not taught by the prior art. Regarding claims 7 and 15, the prior art of record does not teach the opening at the rear end of the actuator seat having a notch and a stopper that fits into the notch on the support pin. Additionally, regarding claims 8 and 16, electromagnetic actuators are common in elevator systems, however, it would not have been obvious to teach an electromagnetic actuator with the claimed structure in the overspeed governor assembly taught by Kazuhiko et al. 

Response to Arguments
	Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. On page 7 of the Remarks Applicant cites MPEP 608.02 regarding the objection to the drawings. Applicant argues that an illustration of the features listed in the Office Action (non-final rejection of September 2, 2021) is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented. Examiner respectfully disagrees. In this case, the features objected to as not shown in the drawings are the core rod and buffer sleeve of the electromagnetic actuator. While electromagnetic actuators are common and known in the art, the structure of such actuators varies and the claimed components of a core rod and a buffer sleeve are not integral and known parts of most electromagnetic actuators. 
	Applicant’s arguments with respect to claim(s) 1, 9, and 20 on pages 7-8 of the Remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654